DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP 3838436.
JP ‘436 teaches a brush (215, 220), a base (125) for carrying the brush and having a conductive disk (105).  The base rotates around an axis of the base.  There is a magnetic field generation structure (230), configured to emit, to the conductive disk, a magnetic field (205) perpendicular to the disk surface of the conductive disk, such that an induced electric field is generated in the conductive disk during rotation of the base.  
 With regards to claim 2, this claim is attempting to further limit the wafer, however the wafer is not positively claimed in the independent claim and therefore any limitations directed to the wafer holds no patentable weight.
With regards to claim 3, there is one conductive disk and the axis of the disk coincides with the axis of the base.
With regards to claim 4, the shape of the disk is circular.
With regards to claim 5, there are multiple disks and the disks are symmetrically distributed with respect to the axis of the base (paragraph 0028).
With regards to claim 7, in a direction perpendicular to the base, the projection of the conductive disk (projection of the magnetic field) is at least partially located on the periphery of the projection of the brush (figure 2).
With regards to claim 8, a plurality of brushes are simultaneously connected to the surface of the base and in a direction perpendicular to the base (figure 2), the projection of the conductive disk covers the projection of the brush and extends to the outside of the projection of the brush (left arrows in figure 2).
With regards to claim 9, a plurality of brushes are simultaneously connected to the surface of the base, and the projection of the conductive disk is located only between the two adjacent brushes (right arrows in figure 2).
With regards to claim 12, the conductive disk is located on a surface of the base facing the brush.  
With regards to claim 13, the conductive disk is made of metal.
With regards to claim 14, there is a controller connected to the base to the magnetic field generation structure, and configure to adjust the intensity of the magnetic field (paragraph 0019).
With regards to claim 15, the brush is a conductive brush (paragraph 0025).
With regards to claim 16, the brush comprises a washing portion (top of brush) and a connecting portion (lower portion that connects to the base).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘436.
‘436 teaches all the essential elements of the claimed invention however fails to teach the material used for the washing portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘436 so that it uses a ratio of graphene oxide or carbon nanotubes to polyvinyl alcohol of 0.05-0.25% since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  
Allowable Subject Matter
Claims 6, 10-11, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 includes the limitation that the conductive disk is a sector that form a circular disk shape. 
Claim 10 includes the limitation of an area of the disk surface of the conductive disk is equal to the cross-section of the base.  
Claim 11 includes the limitation that the disk is embedded in the base.  
Claim 19 includes the limitation of providing a wafer.  
The closest prior art of JP ‘436 fails to teach these limitations nor would it have been obvious to modify the prior art to achieve the claimed invention.  
Further, while there are several wafer cleaning devices, none teach a conductive disk.  
					Suggestions
Claim 1 includes no limitations directed to a wafer.  It is suggested to positively recite the wafer in the claims to further clarify the invention.
Response to Arguments
Applicant's arguments filed 10/8/22 have been fully considered but they are not persuasive.
The applicant argues that ‘436 does not teach a device used for cleaning wafers, the brushes in ‘436 are used for conducting electricity and the substrate does not carry the contact brushes.  In response, the applicant’s claim does not include any limitations directed to a wafer.  The present claim only teaches a brush, a rotatable base for carrying the brush, a conductive disk and a magnetic field generation structure that emits a magnetic field.  The ‘436 reference teaches all of these elements.  The argument that ‘436 is not a device for cleaning wafers is a recitation of the intended use of the claimed invention.  This must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Clearly ‘436 has all the structural elements of the claimed invention and therefore would be capable of performing the intended use.  It is suggested that the applicant positively claim the wafer to overcome the ‘436 reference.  
The applicant’s argument that the base does not carry the brushes is not persuasive since the brushes are in contact with the base.  Therefore, the base would inherently “carry” the brushes.  If the base moves, so does the brushes.  The claim does not include any limitations that “carrying” the brushes means that the brushes are fixed to the base.
The applicant argues that ‘436 doesn’t removes surface charges by applying an induced electric field to move the surface charges.  In response, the claim does not include any of those limitations.  The claim only states that there is a magnetic field generation structure, configure to emit a magnetic field.  Therefore, ‘436 reads on the claim limitations.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723